Richard J. Sherman, J.
TMs is a motion under section 57 of the Code of Criminal Procedure. It appears that the defendant has been charged with assault in the third degree and upon the further charge of disorderly conduct and that the proceedings are now pending before the learned Justice of the Peace Cedric Wierman, a Justice of the Peace in and for the Town of Greenfield.
The defendant bases his motion upon the contention that the complaint in the assault proceeding is an indictable misdemeanor. He further argues that the charge of disorderly conduct should be merged in the assault charge.
There are two recent cases in point, People v. Moran (1 Misc 2d 709) and People v. Liteer (3 Misc 2d 505). Each of these cases spells out the formula upon which transfer of cases may be granted: (1). That the case presents intricate and complicated questions of fact. (2). That the case presents difficult questions of law. (3). That property rights are involved. (4). That a decision may be far-reaching in its effect and become a precedent which will regulate a matter of general interest.
The burden of showing grounds for the removal is upon the defendant. (People v. Katzowits, 150 Misc. 63; People v. Rosenberg, 59 Misc. 342.)
The defendant has not met that burden in this case. No questions of law are involved as of the present time.
Sound public policy is that these cases be disposed of in local courts of special sessions. The application is, therefore, denied.